Citation Nr: 0837069	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to May 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran appeared before the undersigned at a hearing at 
the RO in June 2008.  A transcript of the hearing is 
contained in the claims folder.


FINDING OF FACT

Current bilateral sensorineural hearing loss and tinnitus are 
the result of noise exposure in service.  

CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus were 
incurred in active service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that his current hearing loss and 
tinnitus are due to his noise exposure during service.  He 
testified, and his DD 214 shows, that he was an air traffic 
controller during service.  The veteran explained that he was 
in close proximately to a runway and on numerous occasions 
was exposed to the loud noise of planes.  The veteran 
testified that after service, he began hearing ringing in his 
ears.  The veteran essentially testified to having had a 
continuity of symptomatology since service.

The veteran's VA examination conducted in September 2007 
shows that the veteran has a hearing loss disability as 
defined by the regulations.  Hearing will be considered to be 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition thresholds using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  The examination report shows that the 
veteran's hearing thresholds were at or above 40 decibels at 
2000 Hertz. and above in each ear.  The examination report 
thus shows current hearing loss as defined by VA.

The audiologist considered the veteran's history of in-
service noise exposure and reports of no other noise 
exposure, but concluded that the sensorineural hearing loss 
and tinnitus were less likely than not caused by or a result 
of military noise exposure because there were normal hearing 
evaluations obtained during military service.

The veteran also received a private hearing examination in 
June 2008 by D.G., a private audiologist who is Board 
Certified in Hearing Instrumental Sciences.  D.G. opined that 
the veteran's bilateral hearing loss and tinnitus were 
consistent with acoustic trauma.  He further stated that 
these conditions were more likely than not the result of 
unprotected noise exposure from the veteran's duties as an 
air traffic controller in the Marines, because the veteran 
had no other significant noise exposure in his history.

Dr. D.G. did not account for the normal hearing at service 
discharge, but the VA examiner did not explain the cause of 
the veteran's hearing loss and tinnitus, given the absence of 
any significant noise exposure outside of service.

While D.G. based his opinion on the history supplied by the 
veteran, there is no indication that the history was 
inaccurate.  The Board is left with a record that shows 
current hearing loss and tinnitus, no noise exposure other 
than in service, and competent testimony and medical opinion 
that links the current hearing loss and tinnitus to the in-
service noise exposure.  As for the negative VA opinion, the 
Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Therefore, the evidence supports all three of the elements 
needed for service connection.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is 
warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


